DETAILED ACTION
This is in response to applicant's communication filed on 09/22/2020, wherein:
Claim 1-20 are pending.
Claim 1, 17, and 19 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (WO 2019214806 A1) in view of Sugirtharaj (WO 0130090 A2).

Regarding claim 9, Chen discloses a method for performing conditional handover packet forwarding (Fig. 4; p. 15 ln. 7 – p. 16 ln. 10; Fig. 15 p.16 ln. 11 – p. 17 ln. 27), comprising: by a base station 
establishing communication with a wireless devices (Fig. 4 step 401 and p.15 ln. 7-10; Fig. 5 step 5-1 and p. 16 – ln. 19-20 “Referring to Figure 5, the user device UE establishes a radio resource control (RRC] connection to the serving cell in point 5-1”)
receiving one or more measurement reports from the UE, wherein the one or more measurement reports are associated with one or more neighboring base stations (Fig. 4 step 403, p. 15 ln 7-16, Fig. 5 step 5-5 and 5-6; p. 16 ln. 30-34 “When the event A4 criteria are met in the user device, i.e. a UE-based report event is detected in point 5-5, the user device communicates the neighboring cells that satisfy the criteria and their measurement reports to the serving cell in message 5-6. Message 5-6 may be a layer 3 message Measurement report”); 
performing handover preparation with the one or more neighboring base stations (Fig. 4 step 407, p. 15 ln. 33 – p. 16 ln. 3 – “Also the selected one or more candidate cells are prepared for the possible handover by causing in block 407 potential target cells preparation. The preparation includes the base station sending user device data in the base station to the potential target cells”; Fig. 5 step 5-8 and p. 17 ln 10-11 – “The serving cell prepares the selected candidate cells in point 5-8 for the handover”); 
based on said performing handover preparation, determining at least one neighboring base station to perform packet forwarding prior to handover by the UE (Fig. 4 step 407, p. 15 ln. 33 – p. 16 ln. 3 – “The preparation includes the base station sending user device data in the base station to the potential target cells”); and 
performing packet forwarding of packets of the UE to the at least one neighboring base station, wherein said performing packet forwarding is performed prior to handover by the UE (Fig. 4 step 407, p. 15 ln. 33 – p. 16 ln. 3 – “The preparation includes the base station sending user device data in the base station to the potential target cells” which is performed before handover in Fig. 4 step 408).
The reference discloses “The preparation includes the base station sending user device data in the base station to the potential target cells so that when the user device performs the handover to any of the potential target cells, the transmission can start immediately so that the user device does not experience call quality drop before and after the handover” (p. 15 ln. 33 – p. 16 ln. 3), which demonstrates ability to forward data between source and candidate cell and indicates user data may include downlink data since transmission can start immediately after handover. However, the reference does not explicitly discloses performing packet forwarding of downlink packets of the UE to the at least one neighboring base station, wherein said performing packet forwarding is performed prior to handover by the UE.
Sugirtharaj discloses performing packet forwarding of downlink packets of the UE to the at least one neighboring base station, wherein said performing packet forwarding (p. 13 ln 15 -31 - “At step 78, the network 2 detects an impending handoff (i.e., the detected signal strength falls below the signal threshold). Next, at step 80, the network 2 identifies one or more candidate cells for handoff of the mobile station 10…. Once a single or small number of candidate cells are identified, the network 2 allocates resources in the candidate cell or cells at step 82. Preferably, this resource allocation includes an allocation of buffer space in the candidate cell. This allows data to be forwarded to and stored in the candidate cell in advance of handoff, so that data transmissions can resume immediately upon completion of handoff”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Chen to incorporate handoff preparation using buffer from Sugirtharaj because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to compensate for potential reduction of quality of service during handoff.

Regarding claim 12, the combined teaching of Chen and Sugirtharaj discloses the method of claim 9, wherein the handover is performed without transmitting an explicit handover command to the UE (Chen - Fig. 3 step 307-311 and p. 14 ln. 23-33 disclose UE handover without explicit handover command).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (WO 2019214806 A1) in view of Sugirtharaj (WO 0130090 A2) and Cheng et al. (US 20220030484 A1).

Regarding claim 16, the combined teaching of Chen and Sugirtharaj discloses the method of claim 9, however, silent on further details about wherein said performing packet forwarding is stopped upon handover of the UE.
Cheng discloses wherein said performing packet forwarding is stopped upon handover of the UE (¶0099 – “As further shown in FIG. 7, and by reference number 734, the first target cell may provide an acknowledgement message indicating that the conditional handover procedure is complete. For example, the first target cell may indicate to the source cell that the conditional handover procedure is complete, and that the source cell may cease data forwarding, release information relating to UE 120 (e.g., a UE context), and/or the like”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Chen and Sugirtharaj to cease data forwarding after completion of handover from Cheng because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to reduce unnecessary traffic.

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (WO 2019214806 A1) in view of Sugirtharaj (WO 0130090 A2) and Cheng et al. (US 20220030484 A1).

Regarding claim 17, Chen discloses a network node, comprising: communication circuitry; and one or more processors coupled to the communication circuitry (Fig. 5 – serving cell which is known to comprise communication circuitry and processor), wherein the one or more processors are configured to cause the network node to: 
determine a plurality of candidate neighboring base stations for handover of a user equipment device (UE) (Fig. 4 step 407, p. 15 ln. 33 – p. 16 ln. 3 – “Also the selected one or more candidate cells are prepared for the possible handover by causing in block 407 potential target cells preparation. The preparation includes the base station sending user device data in the base station to the potential target cells”; Fig. 5 step 5-8 and p. 17 ln 10-11 – “The serving cell prepares the selected candidate cells in point 5-8 for the handover”); 
perform packet forwarding of packets of the UE to the plurality of candidate neighboring base stations prior to handover of the UE from a serving base station to a neighboring base station (Fig. 4 step 407, p. 15 ln. 33 – p. 16 ln. 3 – “The preparation includes the base station sending user device data in the base station to the potential target cells” which is performed before handover in Fig. 4 step 408).
The reference discloses “The preparation includes the base station sending user device data in the base station to the potential target cells so that when the user device performs the handover to any of the potential target cells, the transmission can start immediately so that the user device does not experience call quality drop before and after the handover” (p. 15 ln. 33 – p. 16 ln. 3), which demonstrates ability to forward data between source and candidate cell and indicates user data may include downlink data since transmission can start immediately after handover. However, the reference does not explicitly disclose (1) perform packet forwarding of downlink packets of the UE to the plurality of candidate neighboring base stations prior to handover of the UE from a serving base station to a neighboring base station and (2) cease performing packet forwarding of downlink packets of the UE to the plurality of candidate neighboring base stations upon after handover of the UE from the serving base station to the neighboring base station.
Sugirtharaj discloses performing packet forwarding of downlink packets of the UE to the at least one neighboring base station, wherein said performing packet forwarding (p. 13 ln 15 -31 - “At step 78, the network 2 detects an impending handoff (i.e., the detected signal strength falls below the signal threshold). Next, at step 80, the network 2 identifies one or more candidate cells for handoff of the mobile station 10…. Once a single or small number of candidate cells are identified, the network 2 allocates resources in the candidate cell or cells at step 82. Preferably, this resource allocation includes an allocation of buffer space in the candidate cell. This allows data to be forwarded to and stored in the candidate cell in advance of handoff, so that data transmissions can resume immediately upon completion of handoff”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Chen to incorporate handoff preparation using buffer from Sugirtharaj because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to compensate for potential reduction of quality of service during handoff.
Cheng discloses method and apparatus that ceases performing packet forwarding of downlink packets of the UE to the plurality of candidate neighboring base stations upon after handover of the UE from the serving base station to the neighboring base station (¶0099 – “As further shown in FIG. 7, and by reference number 734, the first target cell may provide an acknowledgement message indicating that the conditional handover procedure is complete. For example, the first target cell may indicate to the source cell that the conditional handover procedure is complete, and that the source cell may cease data forwarding, release information relating to UE 120 (e.g., a UE context), and/or the like”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Chen and Sugirtharaj to cease data forwarding after completion of handover from Cheng because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to reduce unnecessary traffic.

Regarding claim 18, the combined teaching of Chen, Sugirtharaj ,and Cheng discloses the network node of claim 17, wherein the network node is a base station (Chen – Fig. 4-5; p. 15 ln. 7 – p. 16 ln. 10; Fig. 15 p.16 ln. 11 – p. 17 ln. 27 disclose network node is a serving base station).

Regarding claim 19, the combined teaching of Chen, Sugirtharaj, and Cheng discloses the network node of claim 17, wherein the network node is included in a core network of the serving base station (Sugirtharaj – Fig. 1 – SGSN 18 which is a core network of serving base station). The combined teaching is obvious for the same reason as in claim 1.

Allowable Subject Matter
Claim 1-8 are allowable over prior art of record regarding to limitation “receive handover assistance information from the serving base station, wherein the handover assistance information identifies at least one neighboring base station that receives downlink packet forwarding of downlink packets intended for the UE prior to handover”. 
Claim 10-11, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643